Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



	DETAILED ACTION

This communication is in response to: Application filed on April 20th, 2021
Claims 1-20are pending claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 is/are rejected under 35 U.S.C. 102(e) as being anticipated by Gingell et al, US# 8,140,624 B2 (hereinafter Gingell).
As for independent claim 1:
Gingell shows a method of managing deployment of an application in the cloud, the method comprising:
receiving, by one or more hardware processors of a management system, a configuration associated with a computing resource (4:65-5:8, Gingell shows receiving input to deploy an application. Also see 17:43-63 and Figure 10 shows system administrators selects a plurality of resources and images);
based on the configuration, initiating a deployment process to deploy the application to the computing resource (Gingell shows system administration interacts and deploy the application software images in 5:9-20); 
monitoring the deployment process to deploy the application to the computing resource (see monitoring in 9:1-25); 
causing presentation of a display that illustrates a status of the deployment of the application to the computing resource (Gingell shows interface and presentation of status in 18:17-47 and Figures 12, 14).
As for dependent claim 2:
Gingell shows a method of claim 1, further comprising: causing display of a user interface for receiving the configuration (see 16:63-17:2 and 18:17-47 and Figures 12, 14).
As for dependent claim 3:Gingell shows the method of claim 1, wherein receiving the configuration comprises: receiving a selection of a predefined template; and receiving one or more edits to the predefined template, the one or more edits causing a change to the predefined template (17:43-63 and Figure 10 shows system administrators selects a plurality of resources and images).As for dependent claim 4:Gingell shows the method of claim 1, wherein receiving the configuration comprises receiving a selection of one or more resources (17:43-63 and Figure 10 shows system administrators selects a plurality of resources and images).As for dependent claim 5:
Gingell shows the method of claim 1, wherein the causing presentation of the display that illustrates the status occurs in real-time during the deployment (see status and properties in Figure 9 and 17:19-52).As for dependent claim 6:
Gingell shows the method of claim 1, wherein the display that illustrates the status comprises a table indicating a result of the deployment (see table and report generator in 24:34-46).As for dependent claim 7:Gingell shows the method of claim 1, further comprising: triggering a roll back the deployment (24:18-33, see roll back delete of the deployment).As for independent claims 8 and 15:Claim 8 and 15 contain substantial subject matter as claimed in claim 1 and are respectfully rejected along the same rationale. 
As for dependent claims 9-14:Claims 9-14 contain substantial subject matter as claimed in claims 2-7 and are respectfully rejected along the same rationale.
As for dependent claims 16-20:Claims 16-20 contain substantial subject matter as claimed in claims 2-5, 7 and are respectfully rejected along the same rationale.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175